Title: To Thomas Jefferson from James Dinsmore, 18 November 1808
From: Dinsmore, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Monticello Nov. 18th 1808
                  
                  Your favours of the 7th & 15th inst with their respective inclosures have come safe to hand for which I return you my best thanks. I have examined everey place I could think likely for them to be and could not find the thumb levers for the Bells; I also find only two Bells except you count the large Dinner Bell as one of them. the two that I have seen are on the book shelves as you enter the Library door Possibly you can inform me where the other is. Mr Stewart has promised to come and make the Boreing tools necessary the week after next. 
                  I am Sir with great respect your very Humble Servant
                  
                     Jas. Dinsmore 
                     
                  
               